Order, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about May 25, 2004, which, following a fact-finding determination that respondent mother had permanently neglected the child, terminated her parental rights and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
*355The finding of permanent neglect is supported by clear and convincing evidence (Matter of Lionel Burton W., 30 AD3d 355 [2006]). The agency’s efforts included scheduling regular visitation between mother and child, and referring and encouraging the mother to attend and complete a drug treatment program. The record clearly and convincingly shows that despite those efforts, respondent missed approximately half of her scheduled visits, failed to complete a drug treatment program, and otherwise failed to plan for the child’s future.
The court’s findings regarding the best interests of the child were supported by a preponderance of the evidence, highlighting the positive environment provided by the foster mother and her desire to adopt the child, which was in furtherance of the goal of finding a permanent home for this child (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). A suspended judgment would not have been warranted since respondent did not complete a drug program and there was no evidence as to how she planned to provide this child with an adequate and stable home (Matter of Rutherford Roderick T, 4 AD3d 213 [2004]). Concur—Andrias, J.E, Marlow, Nardelli, Sweeny and McGuire, JJ.